Citation Nr: 0216048	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  02-00 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1956 to January 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied the veteran's claim of service connection 
for prostate cancer, to include as a result of exposure to 
ionizing radiation.  The veteran has perfected a timely 
appeal of this determination.


FINDINGS OF FACT

1.  The veteran was present in a defined area of atmospheric 
nuclear weapons testing in 1958.

2.  The evidence of record demonstrates that the veteran's 
prostate cancer was not shown during service and first 
manifested more than 40 years after his last in service 
exposure to ionizing radiation.

3.  The evidence of record does not demonstrate that the 
veteran's prostate cancer is due to radiation exposure in 
service or was otherwise related to any incident of service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
nor may it be presumed that this condition was incurred 
during service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000 or "the VCAA") and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his claim of service connection for 
prostate cancer due to radiation exposure.  The record 
reflects that the veteran was sent a letter in February 2001 
explaining that his claim had been forwarded for review from 
the RO to the Under Secretary for Benefits and then referred 
to the Under Secretary of Health for an advisory medical 
opinion concerning the veteran's radiation exposure and any 
relationship to the veteran's prostate cancer.  Additionally, 
the veteran was provided with a copy of the appealed March 
2001 rating decision and a June 2001 statement of the case.  
These documents provided the veteran notice of the law and 
governing regulations (including the implementing regulations 
noted above) as well as the reasons for the determinations 
made regarding his claim of service connection.

The veteran filed a service connection claim for prostate 
cancer due to exposure to ionizing radiation in June 2000.  A 
detailed examination of the record demonstrates that VA 
complied with the extensive procedural requirements for 
obtaining proof of service connection for radiation exposure, 
as set forth in 38 C.F.R. § 3.311.  VA requested that the 
Defense Threat Reduction Agency (DTRA, formerly known as the 
Defense Special Weapons Agency or the Defense Nuclear Agency, 
a component of the Department of Defense) assess the 
veteran's radiation dose exposure while in service.  DTRA 
provided this assessment in January 2001.  Following receipt 
of the veteran's radiation dose assessment, VA obtained an 
opinion from the Under Secretary for Benefits in February 
2001.  The veteran was notified of this process by letter in 
February 2001.  The facts relevant to this claim thus have 
been properly developed and there is no further action needed 
to comply with the provisions of the VCAA or its implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding this claim.

The veteran and his representative contend that the veteran 
suffers from prostate cancer as a result of exposure to 
radiation while in service.  Service connection for 
disability that is claimed to be attributable to exposure to 
ionizing radiation during service can be demonstrated by 
three different methods.  See Rucker v. Brown, 10 Vet. App. 
67, 71 (1997).  First, there are certain types of cancer that 
are presumptively service-connected when they occur in 
"radiation-exposed veterans."  38 U.S.C.A. § 1112(c) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.309(d) (2002).  Second, 
"radiogenic diseases" may be service connected, provided 
that certain conditions are met, pursuant to 38 C.F.R. 
§ 3.311.  Third, service connection may be granted under 
38 C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Initially, it is noted that the veteran is not claiming 
presumptive service connection for one of the radiogenic 
diseases listed in 38 C.F.R. § 3.309.  See 38 C.F.R. §§ 
3.307, 3.309(d) (2002).  In any event, prostate cancer is not 
among these diseases. 38 C.F.R. § 3.311 provides, in part, 
that such claims should be initially reviewed in order to 
determine whether the veteran was exposed to ionizing 
radiation as a result of participation in atmospheric testing 
of nuclear weapons or the occupation of Hiroshima or 
Nagasaki, Japan, between September 1945 and July 1946, or 
otherwise; whether the veteran subsequently developed one of 
a list of radiogenic diseases (§ 3.311(b)(2) (2002)); and 
whether such disease became manifest within a specified 
period (§ 3.311(b)(1) (2002)).  If all three requirements are 
met, the claim is referred to the Under Secretary for 
Benefits for further consideration in accordance with 
§ 3.311(c) (2002).  If the Under Secretary for Benefits 
determines there is no reasonable possibility that the 
veteran's disease resulted from radiation exposure in 
service, the Under Secretary for Benefits shall so inform the 
regional office of jurisdiction in writing, setting forth the 
rationale for this conclusion.  38 C.F.R. § 3.311(c)(ii) 
(2002).

The Board notes that VA verified that veteran had 
participated in onsite nuclear testing during Operation 
HARDTACK I in the South Pacific during 1958 with a letter 
from the Department of the Navy confirming the veteran's 
participation.  See 38 C.F.R. § 3.309(3)(iv) (2002)(detailing 
onsite participation in atmospheric nuclear testing).  
Further, it is noted that prostate cancer is among the 
radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  The 
period specified for the development of such cancer is five 
years or more after exposure.  38 C.F.R. § 3.311(b)(5)(iv) 
(2002).  The veteran has met this criterion, as his alleged 
exposure was in 1958, and a review of the record indicates 
that he was diagnosed with prostate cancer in January 2000.

Upon receipt of the veteran's claim, VA requested from DTRA 
an assessment of the veteran's radiation dose exposure in 
August 2000.  DTRA replied in February 2001 with an 
assessment that concluded that the veteran had been exposed 
to a recorded dose of 0.28 rem gamma radiation while in 
active service.  The veteran's total dose exposure would have 
been 0.594 rem gamma radiation (0.6 rem gamma radiation 
rounded), which had an upper limit of 0.7 rem gamma.  There 
was virtually no potential for exposure to neutron radiation.  

Once this assessment was received from DTRA, VA forwarded the 
veteran's claim to the Under Secretary for Health in February 
2001 and requested an advisory medical opinion concerning the 
veteran's total exposure to ionizing radiation during 
service.  See 38 C.F.R. § 3.311(c).  VA noted that the 
veteran's first exposure to ionizing radiation occurred while 
in service at age 20 and the first diagnosis of prostate 
cancer occurred more than 41 years after the veteran's last 
exposure.  

The Under Secretary for Health issued an advisory medical 
opinion on the veteran's level of radiation exposure in 
February 2001.  This opinion stated that there were no 
official screening of doses for prostate cancer and ionizing 
radiation exposure.  Further, the opinion noted that the 
sensitivity of the prostate to radiation carcinogenesis 
(cancer caused by exposure to ionizing radiation) appeared to 
be relatively low and not clearly established.  The advisory 
medical opinion issued by the Under Secretary of Health thus 
concluded that it was unlikely that the veteran's prostate 
cancer could be attributed to his exposure to ionizing 
radiation during service.  

The Under Secretary for Benefits reviewed the advisory 
medical opinion issued by the Under Secretary for Health.  
The Under Secretary for Benefits advised the RO in February 
2001 of its determination that, based on the advisory medical 
opinion issued by the Under Secretary for Health, it was 
unlikely that the veteran's prostate cancer was the result of 
his in-service exposure to ionizing radiation.  Thus, this 
opinion stands uncontradicted by any other evidence found in 
the record.

Finally, the Board observes that a review of the service 
medical records was negative for any finding or diagnosis 
relative to the prostate, including prostate cancer.  The 
separation medical examination report, dated in January 1959, 
was similarly negative for any clinical findings relative to 
the prostate or genitourinary system.  The record evidence 
does not otherwise demonstrate that the veteran's prostate 
cancer was incurred in or aggravated by his service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  There is no 
indication, nor does the veteran allege, that he suffered 
from prostate cancer in service or within one year following 
his separation from service, or that this disease is 
otherwise related to veteran's active service.  38 C.F.R. 
§§ 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Following a careful and considered review of the evidence of 
record, when evaluated in the context of the applicable legal 
criteria, the Board determines that the preponderance of the 
evidence is against the veteran's service connection claim 
for prostate cancer due to exposure to ionizing radiation.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  The appeal is denied.


ORDER

Entitlement to service connection for prostate cancer is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

